NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 10a0170n.06

                                           No. 08-6162
                                                                                         FILED
                                                                                      Mar 17, 2010
                                                                                LEONARD GREEN, Clerk
                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT


UNITED STATES OF AMERICA,                                )
                                                         )         ON APPEAL FROM THE
       Plaintiff-Appellee,                               )         UNITED STATES DISTRICT
                                                         )         COURT FOR THE WESTERN
v.                                                       )         DISTRICT OF TENNESSEE
                                                         )
STACY ALLEN,                                             )                    OPINION
                                                         )
       Defendant-Appellant.                              )



BEFORE:        SUHRHEINRICH, McKEAGUE, and GRIFFIN, Circuit Judges.

       PER CURIAM. On June 5, 2008, Stacy Allen pled guilty to various charges related to drug

trafficking and possessing a weapon. On September 17, 2008, the district court found that Allen

qualified as a “career offender” under U.S.S.G. § 4B1.1 and sentenced Allan to 262 months

imprisonment. Allen now appeals, arguing that he was improperly classified as a career offender,

as his prior conviction for reckless endangerment under Tennessee law – one of the necessary two

predicate violent crimes for which he was so classified – no longer qualifies as a crime of violence.

Indeed, in Begay v. United States, 128 S. Ct. 1581, 1582 (2008), the Supreme Court suggested that

crimes qualifying as violent for the purposes of classifying a defendant as a career offender must

“typically involve purposeful, violent, and aggressive conduct.” In United State v. Baker, 559 F.3d
443, 454 (6th Cir. 2009), in which we addressed this exact question, we held that a defendant’s

“reckless endangerment conviction does not on its face constitute a ‘crime of violence’ under Begay”
No. 08-6162
United States of America v. Stacy Allen

– even where the defendant was classified as a career offender before the Supreme Court’s decision.

In this case, the government concedes the error, and both Allen and the government ask that Allen’s

sentence be vacated and the case be remanded for resentencing. As, given the way the law has

developed, the district court committed plain error by classifying Allen as a career offender, we

accordingly VACATE the sentence and REMAND for resentencing.




                                               -2-